UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1343



GRACE J. HADEED; JOAN WINTER,

                                            Plaintiffs - Appellants,

          versus


THOMAS ABRAHAM; GLENDA ABRAHAM,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-02-695-2)


Submitted:   October 31, 2005             Decided:   January 12, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Mann, LEVIT & MANN, P.C., Richmond, Virginia, for
Appellants. L. Steven Emmert, SYKES, BOURDON, AHERN & LEVY, P.C.,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Grace J. Hadeed and Joan Winter appeal from the district

court’s order granting Thomas and Glenda Abraham’s motion for

additional fees and costs under the fee-shifting provisions of the

Fair Housing Act, see 42 U.S.C. § 3613(c)(2) (2000).            Hadeed and

Winter assert that our denial of sanctions under Rule 38 of the

Federal Rules of Appellate Procedure in their prior appeal, see

Hadeed v. Abraham, 103 F. App. 706 (4th Cir. June 30, 2004)

(unpublished),     precluded   the   district   court    from     awarding

additional fees and costs associated with the Abrahams’ defense of

that appeal.     Because Hadeed and Winter raise that issue for the

first time on appeal, we decline to address it.           See Brickwood

Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d 385, 390 (4th

Cir. 2004) (en banc) (stating general rule that appellate court

generally does not consider issues raised for first time on appeal

and noting exception not applicable here).       Moreover, Hadeed and

Winter do not challenge the grounds on which the district court

relied to impose additional attorney’s fees and costs.          See United

States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is

a well settled rule that contentions not raised in the argument

section of the opening brief are abandoned.”).          Thus, they have

waived appellate review of the court’s order.

          Accordingly, we affirm the district court’s order and

deny the Abrahams’ motion to dismiss the appeal.          We grant the


                                 - 2 -
Abrahams’ motion for Rule 38 sanctions and order Hadeed and Winter

to pay $6525 in attorney’s fees and $562.40 in costs.   Finally, we

grant the Abrahams’ motion to strike from the joint appendix Hadeed

and Winter’s motion to dismiss the Abrahams’ motion for additional

fees and costs on the ground that it was not filed in the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -